                       UNITED STATES BANKRUPTCY COURT
                              DISTRICT OF KANSAS
                                WICHITA DIVISION

In Re

Pamela R Aikman,                                  Case No. 18-12314
        Debtor.
                                                  Chapter 7
Specialized Loan Servicing, LLC as
servicer for Towd Point Master Funding            MOTION FOR ABANDONMENT AND
Trust 2018-PM22, U.S. Bank National               RELIEF FROM AUTOMATIC STAY
Association, as Trustee,
          Movant.                                 MOTION WAIVES 30 DAY HEARING

v.                                                Hearing Date: June 13, 2019
                                                  Hearing time: 9:00 AM
Pamela R Aikman,
        Debtor,                                   Kozeny & McCubbin, LC
                                                  12400 Olive Blvd., Suite 555
and                                               St. Louis, MO 63141
                                                  ksbk@km-law.com
J Michael Morris, Trustee.
         Respondents.

        MOTION FOR ABANDONMENT AND RELIEF FROM AUTOMATIC STAY
                          (REAL PROPERTY)

        Specialized Loan Servicing, LLC as servicer for Towd Point Master Funding Trust

2018-PM22, U.S. Bank National Association, as Trustee (“Movant”) hereby moves this

Court for abandonment, pursuant to 11 U.S.C. §554 and Fed.R.Bankr.P. 6007(b), and

for relief from the automatic stay pursuant to 11 U.S.C. § 362 with respect to certain real

property of the Debtor having an address of 319 Valleyview Court, Andover, KS 67002

(the “Property”). In further support of this Motion, Movant respectfully states:

        1.    A petition under Chapter 7 of the United States Bankruptcy Code was filed

with respect to the Debtor on November 29, 2018. The Court has jurisdiction over this

                                            -1-
*KM12277094KM*




               Case 18-12314      Doc# 29    Filed 04/30/19    Page 1 of 32
matter pursuant to 28 U.S.C. Sections 151, 157 and 1334; Fed.R.Bankr.P. 6007(b); and

D. Kan. Rule 83.8.5. This is a core proceeding pursuant to 28 U.S.C. Section 157(b)(2).

Venue is proper in this District under 28 U.S.C. Section 1409(a).

       2.       The Debtor, Pamela R. Aikman, has executed and delivered that certain

promissory note in the original amount of $50,000.00 (the “Note”). A copy of the note is

attached hereto as Exhibit 1. Movant is an entity entitled to enforce the Note.

       3.       Pursuant to that certain Mortgage (the “Mortgage”), all obligations

(collectively, the “Obligations”) of the Debtor and Co Borrower, Wayne M. Aikman, under

the Note and Mortgage with respect to the Loan are secured by the Property. A copy of

the Mortgage is attached hereto as Exhibit 2.

       4.       All rights and remedies under the Mortgage have been assigned to the

Movant pursuant to that certain Assignment of Mortgage. A copy of the Assignment of

Mortgage is attached hereto as Exhibit 3.

       5.       The statement of intentions calls for the Debtor to surrender the property.

       6.       The legal description of the Property is set forth in the Mortgage, a copy of

which is attached hereto, and such description is incorporated and made a part hereof

by reference.

       7.       As of April 16, 2019, the outstanding Obligations are:




                                              -2-
*KM12277094KM*




                 Case 18-12314     Doc# 29     Filed 04/30/19   Page 2 of 32
   Unpaid Principal Balance                                                      $24,172.48
   Unpaid, Accrued Interest                                                       $1,274.24
   Uncollected Late Charges                                                          $38.02
   Mortgage Insurance Premiums                                                        $0.00
   Taxes and Insurance Payments on                                                    $0.00
   behalf of Debtor(s)
   Other Costs                                                                        $5.37
   Less: Partial Payments                                                           ($0.00)
   Minimum Outstanding Obligations                                               $25,490.11

       8.     The following chart sets forth the number and amount of contractual

payments due pursuant to the terms of the Note that have been missed by the Debtor

as of April 16, 2019:

   Number of              From                 To            Monthly             Total Amounts
   Payments                                                  Payment                Delinquent
                                                             Amount
        1               09/20/2018       09/20/2018          $247.57                 $247.57
        1               10/20/2018       10/20/2018          $244.81                 $244.81
        1               11/20/2018       11/20/2018          $251.41                 $251.41
        1               12/20/2018       12/20/2018          $247.91                 $247.91
        1               01/20/2019       01/20/2019          $251.41                 $251.41
        1               02/20/2019       02/20/2019          $256.54                 $256.54
        1               03/20/2019       03/20/2019          $252.53                 $252.53
                                       Less contractual partial payments:              ($0.00)
                                                                    Total:          $1,752.18

       9.     The fair market value of the Property is $90,000.00. The basis for such

valuation is Schedule A/B of the Debtor`s Schedules.             A copy of Schedule A/B is

attached hereto as Exhibit 4.

       10.    The address to which payments are to be made for Specialized Loan

Servicing, LLC as servicer for Towd Point Master Funding Trust 2018-PM22, U.S. Bank

National Association, as Trustee is:
                                               -3-
*KM12277094KM*




               Case 18-12314         Doc# 29    Filed 04/30/19    Page 3 of 32
                    Specialized Loan Servicing LLC
                    PO Box 636007
                    Littleton, CO 80163

       11.   The following are all consensual lien holders with respect to the collateral

known to Movant:


                    Quicken Loans
                    P.O. Box 6577
                    Carol Stream, IL 60197-6577

       12.   Upon information and belief, the aggregate amount of encumbrances on

the Property listed in the Schedules or otherwise known, including but not limited to the

encumbrances granted to the Movant, is $119,512.11.

       13.   Cause exists for relief from the automatic stay for the following reasons:

             (a)    Movant`s interest in the Property is not adequately protected.

             (b)    Pursuant to 11 U.S.C. § 362(d)(2)(A), Debtor has no equity in the

Property, and pursuant to § 362(d)(2)(B), the Property is not necessary for an effective

reorganization.

             (c)    The Movant is entitled to an order deeming the Property

abandoned by the Chapter 7 Trustee as an asset of the bankruptcy estate, pursuant to

11 U.S.C. § 554 and Fed.R.Bankr.P. 6007(b).

      WHEREFORE, Movant prays that this court issue an Order terminating or

modifying the stay and granting the following:

             1.     Relief from the stay allowing Movant (and any successors or

assigns) to proceed under applicable non-bankruptcy law to enforce its remedies to

foreclose upon and obtain possession of the Property.
                                           -4-
*KM12277094KM*




               Case 18-12314     Doc# 29    Filed 04/30/19   Page 4 of 32
              2.     That the real property is abandoned by the Chapter 7 Trustee as an

asset of the bankruptcy estate, effective upon entry of this order.

              3.     That if there is a foreclosure action then the Chapter 7 Trustee will

be named as an in rem party, that no ancillary relief such as in the form of a

receivership or request for extinguishment of redemption rights will be allowed, and that

all redemption rights will vest in the Chapter 7 Trustee.

              4.     That the Order be binding and effective despite any conversion of

the bankruptcy case to a case under any other chapter of Title 11 of the United States

Code.

              5.     That the Property be deemed abandoned by the Chapter 7 Trustee

as an asset of the bankruptcy estate effective upon entry of the Court's order.

              6.     For such other relief as the Court deems proper.



                                                  Respectfully submitted,

                                                  /s/Dustin Stiles___________
                                                  Jonathon B. Burford, #78184
                                                  Dustin Stiles, #25152
                                                  Attorneys for Movant
                                                  12400 Olive Blvd., Suite 555
                                                  St. Louis, MO 63141
                                                  Phone: (314) 991-0255
                                                  Fax: (314) 567-8019
                                                  ksbk@km-law.com

I certify that on the 30th day of April, 2019, a true and correct copy of the Motion for
Relief from Automatic Stay was served electronically via CM/ECF upon the following
parties:




                                            -5-
*KM12277094KM*




               Case 18-12314      Doc# 29    Filed 04/30/19    Page 5 of 32
Mark J. Lazzo
Attorney for Debtor
3500 N Rock Rd
Building 300
Suite B
Wichita, KS 67226

J Michael Morris
Trustee
301 North Main Suite 1600
Wichita, KS 67202

Office of the US Trustee
U.S. Trustee
301 North Main Suite 1150
Wichita, KS 67202


And delivered via regular U.S. Mail on April 30, 2019 to:

Pamela R Aikman
Debtor
319 Valleyview Ct
Andover, KS 67002

Wayne M. Aikman
Co Borrower
319 Valleyview Ct
Andover, KS 67002

Quicken Loans
Creditor
P.O. Box 6577
Carol Stream, IL 60197-6577



/s/ Shawn Grebe
    Shawn Grebe




                                           -6-
*KM12277094KM*




               Case 18-12314     Doc# 29    Filed 04/30/19   Page 6 of 32
                          EXHIBIT 1




Case 18-12314   Doc# 29    Filed 04/30/19   Page 7 of 32
Case 18-12314   Doc# 29   Filed 04/30/19   Page 8 of 32
Case 18-12314   Doc# 29   Filed 04/30/19   Page 9 of 32
Case 18-12314   Doc# 29   Filed 04/30/19   Page 10 of 32
Case 18-12314   Doc# 29   Filed 04/30/19   Page 11 of 32
Case 18-12314   Doc# 29   Filed 04/30/19   Page 12 of 32
Case 18-12314   Doc# 29   Filed 04/30/19   Page 13 of 32
Case 18-12314   Doc# 29   Filed 04/30/19   Page 14 of 32
Case 18-12314   Doc# 29   Filed 04/30/19   Page 15 of 32
Case 18-12314   Doc# 29   Filed 04/30/19   Page 16 of 32
Case 18-12314   Doc# 29   Filed 04/30/19   Page 17 of 32
Case 18-12314   Doc# 29   Filed 04/30/19   Page 18 of 32
Case 18-12314   Doc# 29   Filed 04/30/19   Page 19 of 32
Case 18-12314   Doc# 29   Filed 04/30/19   Page 20 of 32
Case 18-12314   Doc# 29   Filed 04/30/19   Page 21 of 32
Case 18-12314   Doc# 29   Filed 04/30/19   Page 22 of 32
                     EXHIBIT 2




Case 18-12314   Doc# 29   Filed 04/30/19   Page 23 of 32
Case 18-12314   Doc# 29   Filed 04/30/19   Page 24 of 32
Case 18-12314   Doc# 29   Filed 04/30/19   Page 25 of 32
Case 18-12314   Doc# 29   Filed 04/30/19   Page 26 of 32
Case 18-12314   Doc# 29   Filed 04/30/19   Page 27 of 32
Case 18-12314   Doc# 29   Filed 04/30/19   Page 28 of 32
                     EXHIBIT 3




Case 18-12314   Doc# 29   Filed 04/30/19   Page 29 of 32
Case 18-12314   Doc# 29   Filed 04/30/19   Page 30 of 32
Case 18-12314   Doc# 29   Filed 04/30/19   Page 31 of 32
                    EXHIBIT 4




Case 18-12314   Doc# 29   Filed 04/30/19   Page 32 of 32
